The grievance committee of the Westchester County Bar Association has reported that while they believe the respondent was careless in his procedure, they do not think he had any ulterior, improper motive; that in their opinion he has suffered sufficient punishment, and that no further proceedings should be taken. While this court accepts the recommendation of the grievance committee, it wishes to express its disapproval of the conduct of the attorney in this matter. Present — Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ.